BILL OF COSTS
TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                              No. 14-14-00294-CV

   City of Galveston, Dorothy Palumbo, City Attorney and Sterling W. Patrick,
                        Director of Grants and Housing

                                       v.

                                CDM Smith, Inc.

     (No. 13-CV-0844 IN 56TH DISTRICT COURT OF GALVESTON COUNTY)


    TYPE OF FEE          CHARGES       PAID/DUE          STATUS         PAID BY
      MT FEE              $10.00       05/06/2015        E-PAID           ANT
      MT FEE              $15.00       05/06/2015        E-PAID           ANT
      MT FEE              $15.00       04/15/2015        E-PAID           ANT
      MT FEE              $10.00       12/17/2014        E-PAID           ANT
      MT FEE              $10.00       11/24/2014        E-PAID           ANT
 SUPP CLK RECORD          $66.00       05/05/2014         PAID            ANT
    CLK RECORD            $779.00      04/29/2014         PAID            ANT
    RPT RECORD            $144.00      04/28/2014         PAID            APE
 STATEWIDE EFILING        $20.00       04/23/2014        E-PAID           ANT
       FILING             $175.00      04/23/2014        E-PAID           ANT



The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $1,244.00.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                         IN TESTIMONY WHEREOF, witness
                                         my hand and the Seal of the COURT
                                         OF APPEALS for the Fourteenth District
                                         of Texas, December 11, 2015.